UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7181


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TREMAINE ANTWAUN BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:14-cr-00285-CCE-1; 1:16-cv-798)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tremaine Antwaun Brown, Appellant Pro Se. Graham Tod Green, Assistant United
States Attorney, Winston-Salem, North Carolina, Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tremaine Antwaun Brown seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 (2012) motion.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Brown that the failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Brown

has waived appellate review by failing to timely file objections after receiving proper

notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2